In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00095-CR



          LANE WESLEY KELLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1826369




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
        Appellant Lane Wesley Keller has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

        Accordingly, we dismiss this appeal.




                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:       July 24, 2018
Date Decided:         July 25, 2018

Do Not Publish




                                               2